There is no indication in the record that Yava objected to the

                        criminal information or the verdict form, and defenseS counsel expressly

                        stated for the record that she had no objection to the instructions provided

                        to the jury, including the instruction on the elements of "transportation of

                        a controlled substance." See Grey v. State, 124 Nev. 110, 120, 178 P.3d

                        154, 161 (2008) ("Failure to object below generally precludes review by this

                        court; however, we may address plain error and constitutional error sua

                        sponte." (internal quotation marks omitted)). Additionally, Yava fails to

                        offer any persuasive authority or argument in support of her claim that

                        the definition of "transport" is unclear.   See State v. Catanio, 120 Nev.

                        1030, 1033, 102 P.3d 588, 590 (2004) (a statute is ambiguous when it

                        "lends itself to two or more reasonable interpretations"); see also State v.

                        Lucero, 127 Nev. „ 249 P.3d 1226, 1228 (2011) ("[W]e review

                        questions of statutory interpretation de novo."); Sheriff v. Witzenburg, 122

                        Nev. 1056, 1061, 145 P.3d 1002, 1005 (2006) (stating that we will not look

                        beyond statutory plain language when the meaning is clear). Yava fails to

                        demonstrate that her substantial rights were affected, see NRS 178.602;

                        Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 95 (2003) ("[T]he burden is

                        on the defendant to show actual prejudice or a miscarriage of justice."),




SUPREME COURT
         OF
      NEVADA
                                                             2
(ID) 1947A    91e7:47
                 and we conclude that she is not entitled to relief Accordingly, we

                               ORDER the judgment of conviction AFFIRMED. 2



                                                                                      J.
                                                    Hardesty


                                                 r—Dt7puti                       ,    J.
                                                    Douglas



                                                    Cherry
                                                           Citcut                     J.



                 cc: Hon. Nancy L. Porter, District Judge
                      Elko County Public Defender
                      Attorney General/Carson City
                      Elko County District Attorney
                      Elko County Clerk




                       2 The  fast track statement submitted by counsel for Yava does not
                 comply with the applicable formatting requirements because the brief
                 utilizes a proportionally-spaced typeface that is not 14-point or larger and
                 the footnote is not in the same size as the body of the brief See NRAP
                 32(a)(5); see also NRAP 3C(h)(1) (requiring fast track filings to comply
                 with the formatting requirements of NRAP 32(a)(4)-(6)). Counsel for Yava
                 is cautioned that the failure to comply with the briefing requirements in
                 the future may result in the imposition of sanctions. See NRAP 3C(n).

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 19474    e